

Exhibit 10.1




AMENDMENT TO MANAGEMENT CONTINUITY AGREEMENT


THIS AMENDMENT TO MANAGEMENT CONTINUITY AGREEMENT (this “Amendment”) is dated as
of April 11, 2019 between ENPRO INDUSTRIES, INC., a North Carolina corporation
(the “Company”) with its principal place of business in Charlotte, North
Carolina, and STEPHEN E. MACADAM (“Executive”) to amend the Management
Continuity Agreement dated as of April 14, 2008 between the Company and
Executive (the “Agreement”). Terms not otherwise defined herein have the
meanings given to them in the Agreement.


RECITALS
WHEREAS, Executive and the Company desire to amend the Agreement to delete the
provision thereof providing for additional payments to Executive thereunder with
respect to any excise tax imposed by Section 4999 of the Internal Revenue Code;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the payment to Executive of $1.00, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    Amendment of Agreement. The Agreement is hereby amended by deleting
Section 9 thereof in its entirety.


2.    Choice of Law. This Amendment is to be governed by the substantive law of
the State of North Carolina without regard to the conflict-of-laws principles
thereof.


3.    Remainder Unchanged. The provisions of the Agreement unchanged by this
Amendment shall remain in full force and effect.


4.    Counterparts. This Amendment may be executed in separate counterparts,
each of which is to be deemed to be an original and both of which taken together
are to constitute one and the same agreement. Facsimile execution and delivery
of this Amendment by either party shall constitute a legal, valid and binding
execution and delivery of this Amendment.







--------------------------------------------------------------------------------




The parties are signing this Amendment as of the date set forth on the first
page of this Amendment.


ENPRO INDUSTRIES, INC.


By:
/s/ J. Milton Childress II
 
J. Milton Childress II
 
Executive Vice President and Chief
 
Financial Officer
 
 
 
By:
/s/ Robert S. McLean
 
Robert S. McLean
 
Executive Vice President, General Counsel
 
and Secretary
 
 
 
 
 
 
 
 
 
/s/ Stephen E. Macadam
STEPHEN E. MACADAM













2

